Dissenting Opinion by
President Judge Crumlish, Jr.:
I respectfully dissent from the majority’s conclusion that the Act prevents rescission of Beck’s policy. This policy was in effect less than sixty days before rescission. Section 6(3) of the Act provides that “nothing in this act shall apply ... to any policy of automobile insurance which has been in effect less than sixty days....” (Emphasis added.) Although it also sets forth specific limitations on refusing to continue1 and requirements for canceling2 such policies, neither of which are applicable here, Section 6(3) does not revive the rest of the Act regarding even these methods of policy termination. Therefore, petitioner’s conceded common law right to rescind ah initio Beck’s fraudulently procured policy3 is not superseded by the Act.
Judge Doyle joins in this dissent.

 An insurer may not decline to continue in force an automobile insurance policy in effect less than sixty days on the basis of the grounds set forth in Section 3(a) of the Act, 40 P.S. §1008.3(a) (such as Age, Race of Creed).


 If an insurer cancels an automobile insurance policy in the first sixty days, it must give the insured a written statement of reasons.


 See Shafer v. John Hancock Mutual Life Insurance Co., 410 Pa. 394, 189 A.2d 234 (1963).